[Cite as Crenshaw v. E. Cleveland, 2019-Ohio-1614.]




MARIAH S. CRENSHAW                                    Case No. 2018-01510PQ

       Requester                                      Judge Patrick M. McGrath

       v.                                             DECISION

CITY OF EAST CLEVELAND

       Respondent

        {¶1} Requester Mariah S. Crenshaw, proceeding pro se, objects to a special
master’s recommendation to dismiss Crenshaw’s complaint in its entirety.
    I. Background
       {¶2} On December 17, 2018, pursuant to R.C. 2743.75(D), Crenshaw filed a
complaint against respondent City of East Cleveland (City), alleging a denial of access
to public records. Three days later the court appointed an attorney as a special master
in the cause.
        {¶3} On December 21, 2018, the special master issued an order wherein, relying
on Civ.R. 8(A), 10(B), and 12(E), the special master found that Crenshaw’s complaint
failed to set forth a short, plain statement of the claim showing that Crenshaw was
entitled to relief, that Crenshaw’s complaint failed to set forth each claim separately, and
that Crenshaw’s complaint was so vague and ambiguous that the City could not be
expected to frame a responsive pleading. The special master directed Crenshaw to file
an amended complaint by January 8, 2019 that individually listed only those public
records requests that Crenshaw alleged were not satisfied and that Crenshaw wished to
litigate. With respect to each request, the special master directed Crenshaw to quote
the language of the request, cite correspondence that contained the request by date
and request number, and that identified in as much detail as possible, what specific,
existing records that the City failed to produce that were responsive to the request. The
special master informed Crenshaw that, on receipt of the amended complaint, the court
Case No. 2018-01510PQ                       -2-                                 DECISION


“will determine whether any further pleading or information is required, or whether the
case may move forward to mediation. If an amended complaint is not filed by [January
8, 2019], the special master will recommend dismissal of the claim.                   R.C.
2743.75(D)(2).” (Order, December 21, 2018.)
       {¶4} On January 2, 2019, Crenshaw filed an amended complaint. Thereafter, on
January 24, 2019, the special master issued a recommendation, wherein, relying on
Civ.R. 8(A), 10(B), 12(E), and 41(B)(1), the special master found that Crenshaw’s
amended complaint failed to set forth a short, plain statement of the claim showing that
Crenshaw was entitled to relief, that Crenshaw’s amended complaint failed to set forth
each claim separately, that Crenshaw’s amended complaint “is so vague and
ambiguous” (R&R, 2) that the City cannot be expected to frame a responsive pleading,
that Crenshaw failed to provide all communications relating to the request from the
public office as required by R.C. 2743.75(D)(1), and that Crenshaw failed to comply with
the special master’s order of December 21, 2018. The special master recommended
dismissal based on these deficiencies. The special master cited a violation of R.C.
2743.75(C)(1) as an additional ground for dismissal. The special master reasoned that,
since Crenshaw previously had filed a mandamus action in the Cuyahoga County
Common Pleas Court (which was subsequently dismissed and which, in this case,
Crenshaw appears to seek some of the same records as those in the mandamus
action), then Crenshaw is not eligible to refile the mandamus action in this court.
       {¶5} On February 11, 2019, Crenshaw filed written objections to the special
master’s recommendation. Crenshaw certified that she sent a copy of her objections to
the City “via United States Postal Service” on January 27, 2019. Crenshaw asks the
court to reject the special master’s recommendation, contending, among other things,
that the City “has never responded to the public records requests” and Crenshaw
“cannot provide information which does not exist as the summary clearly states in the
amended complaint.”
Case No. 2018-01510PQ                      -3-                                 DECISION


      {¶6} The City has not filed a timely response to Crenshaw’s written objections.
   II. Law and Analysis
       {¶7} R.C. 2743.75(E)(2) permits a special master to direct in writing that a further
pleading be filed. R.C. 2743.75(E)(2). Since an amended complaint is a pleading, see
Civ.R. 7(A) and 15(A); Black’s Law Dictionary 344 (10th Ed.2014), under R.C.
2743.75(E)(2) the special master has authority to require Crenshaw to file an amended
complaint.
      {¶8} According to R.C. 2743.75(D)(2), “[n]otwithstanding any provision to the
contrary in [R.C. 2743.75], upon the recommendation of the special master, the court of
claims on its own motion may dismiss the complaint at any time.” It follows therefore
that under R.C. 2743.75(D)(2) the special master has authority to issue a
recommendation for dismissal of a complaint.
      {¶9} When the General Assembly enacts a statute, such as R.C. 2743.75(D)(2),
a just and reasonable result and a result feasible of execution is intended.          See
Gallenstein v. Testa, 138 Ohio St. 3d 240, 2014-Ohio-98, 6 N.E.3d 1, ¶ 21; R.C. 1.47(C)
and (D). Under R.C. 2743.75(D)(2) (which permits a special master to recommend
dismissal of a complaint) it therefore follows that a special master has implied authority
to recommend dismissal of an amended complaint. See State ex rel. A. Bentley & Sons
Co. v. Pierce, 96 Ohio St. 44, 47, 117 N.E. 6 (1917) (a grant of power by the legislature
by virtue of a statute, may be either express or implied, but the limitation put upon the
implied power is that it is only such as may be reasonably necessary to make the
express power effective).
      {¶10} Notably, R.C. 2743.75(D)(2) does not expressly permit objections to a
special master’s recommendation of dismissal of a complaint.         R.C. 2743.75(D)(2).
Compare R.C. 2743.75(F)(2) (permitting objections to a report and recommendation
submitted by a special master after a special master has received a response from a
public-records custodian or motion to dismiss a complaint). Nonetheless, in the interest
Case No. 2018-01510PQ                       -4-                                DECISION


of justice the court will consider Crenshaw’s objections to the special master’s
recommendation.
        {¶11} Pursuant to R.C. 2743.75(F)(2), either party “may object to [a special
master’s] report and recommendation within seven business days after receiving the
report and recommendation by filing a written objection with the clerk and sending a
copy to the other party by certified mail, return receipt requested.” Here, Crenshaw’s
objections are procedurally irregular because Crenshaw failed to send a copy of her
objections to the City by certified mail, return receipt requested, as required by R.C.
2743.75(F)(2).
        {¶12} Upon independent review, the court finds that the special master’s
application of certain Ohio Rules of Civil Procedure in support of the recommendation of
dismissal is less than persuasive. Pursuant to R.C. 2743.03(D), the Ohio Rules of Civil
Procedure “shall govern practice and procedure in all actions in the court of claims,
except insofar as inconsistent with [R.C. Chapter 2743].”          The special master’s
recommendation relies in part on Civ.R. 41(B)(1). According to Civ.R. 41(B)(1), where
the plaintiff “fails to prosecute, or comply with these rules or any court order, the court
upon motion of a defendant or on its own motion may, after notice to the plaintiff's
counsel, dismiss an action or claim.” Here, according to the special master’s order of
December 21, 2018, the special master advised Crenshaw: “If an amended complaint is
not filed by [January 8, 2019], the special master will recommend dismissal of the
claim.” A review of the record discloses that Crenshaw filed an amended complaint
before the deadline of January 8, 2019.
        {¶13} Additionally, the special master relies on Civ.R. 12(E) to support a
recommendation for dismissal. Civ.R. 12(E) pertains to a motion for definite statement.
A review of the record discloses that a Civ.R. 12(E) motion is not before the court in this
case.   Notably, the United States Supreme Court has instructed: “In our adversary
system, in both civil and criminal cases, in the first instance and on appeal, we follow
Case No. 2018-01510PQ                       -5-                                 DECISION


the principle of party presentation. That is, we rely on the parties to frame the issues for
decision and assign to courts the role of neutral arbiter of matters the parties present.”
Greenlaw v. United States, 554 U.S. 237, 243, 128 S. Ct. 2559, 171 L. Ed. 2d 399 (2008).
       {¶14} The court nonetheless finds that some of the special master’s reasoning in
support of the recommendation for dismissal is well-founded.          The special master
identifies R.C. 2743.75(C)(1) as constituting a basis to justify dismissal.            R.C.
2743.75(C)(1) provides:
            Subject to [R.C. 2743.75(C)(2)], a person allegedly aggrieved by a
       denial of access to public records in violation of [R.C. 149.43(B)] may seek
       relief under that section or under this section, provided, however, that if
       the allegedly aggrieved person files a complaint under either section, that
       person may not seek relief that pertains to the same request for records in
       a complaint filed under the other section.

Here, Crenshaw states in the amended complaint:
           On or about May 4, 2018, the Requester submitted public information
       requests to the City of East Cleveland for public records. (Exhibit A) The
       request was sent certified and hand delivered to the City’s Law
       Department which handles all public records requests on May 4, 2018. As
       of the filing of this complaint the City had still not accepted the certified
       letter from the United States Postal Services and still sits at the station
       awaiting pick up. On June 6, 2018 Requester filed a Writ of Mandamus in
       the Cuyahoga County Court of Common Pleas Case No: CV-18-899991,
       in an attempt to force the Respondent to release all public records and
       allow access for inspection to the records. Requester submitted further
       requests for records after the case was filed which to date are unfulfilled.
       (Exhibit B)

           On October 30, 2018, after months of litigating the case in the
       Cuyahoga County Court Judge Robert McClelland dismissed the Writ of
       Mandamus action because Requester failed to file an affidavit with the
       original writ action. (Exhibit C) Requester has thus refiled this before the
       Ohio Court of Claims in a second attempt to obtain access to and inspect
       public records from the City of East Cleveland. Since the filing of this
       action another public record request has been submitted to the City of
Case No. 2018-01510PQ                          -6-                                   DECISION


       East Cleveland which they have failed to acknowledge receipt of. (See
       Exhibit B)[.]

       {¶15} According to Exhibit C, which is attached to Crenshaw’s amended
complaint, on the City of East Cleveland Law Department’s motion for summary
judgment, the Cuyahoga Common Pleas Court dismissed Crenshaw’s petition for a writ
of mandamus on October 30, 2018. Thus, applying R.C. 2743.75(C)(1), Crenshaw is
precluded from seeking the same records that she sought in her mandamus action
against the City of East Cleveland Law Department.
       {¶16} The court is cognizant that the special master found that Crenshaw’s
amended complaint “is so vague and ambiguous that [the City] cannot be expected to
frame a responsive pleading.” (Recommendation, 2.) To the extent that the special
master is unable to discern a justiciable claim in Crenshaw’s amended complaint, the
court finds that the special master’s recommendation of dismissal is justified. See State
v. Heid, 4th Dist. Scioto Nos. 14CA3668, 14CA3669, 2015-Ohio-1502, ¶ 13 (stating
that, according to common usage, a justiciable claim “is one that is ‘properly brought
before a court of justice; capable of being disposed of judicially.’ Black’s Law Dictionary
882 (8th Ed.2004)”); State v. Wilson, 2d Dist. Montgomery No. 23734, 2011-Ohio-4195
(“[a] ‘justiciable claim’ is a claim properly brought before a court of justice for relief”).
   III. Conclusion
        {¶17} For reasons set forth above, the court concludes that Crenshaw’s
objections to the special master’s recommendation for dismissal should be overruled,
but for different reasons than those stated by the special master in the recommendation
issued on January 24, 2019. See Bonner v. Bonner, 3d Dist. Union No. 14-05-26,
2005-Ohio-6173, ¶ 18 (“[a] judgment by the trial court which is correct, but for a different
reason, will be affirmed on appeal as there is no prejudice to the appellant”).
Case No. 2018-01510PQ   -7-                  DECISION




                        PATRICK M. MCGRATH
                        Judge
[Cite as Crenshaw v. E. Cleveland, 2019-Ohio-1614.]




MARIAH S. CRENSHAW                                     Case No. 2018-01510PQ

       Requester                                       Judge Patrick M. McGrath

       v.                                              ENTRY

CITY OF EAST CLEVELAND

       Respondent



        {¶18} For the reasons set forth in the decision filed concurrently herewith, and
upon independent review of the objected matters, the court OVERRULES requester’s
objections to the special master’s recommendation issued on January 24, 2019. In
accordance with R.C. 2743.75(D)(2) and the special master’s recommendation, the
court on its own motion DISMISSES requester’s amended complaint.                  Judgment is
rendered in favor of respondent. Court costs are assessed against requester. The
clerk shall serve upon all parties notice of this judgment and its date of entry upon the
journal.




                                                      PATRICK M. MCGRATH
                                                      Judge

Filed March 1, 2019
Sent to S.C. Reporter 4/30/19